Citation Nr: 0936086	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  00-15 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for a lower back 
disability, to include low back pain and degenerative disc 
disease of the lumbar segment of the spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1995 to 
August 1998.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In August 2003 and October 2006, the Board 
issued remands with regard to the issues remaining on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

When a claimant's medical records are lost or destroyed, the 
VA has a "heightened" duty to assist in the development of 
the claims.  Washington v. Nicholson, 19 Vet. App. 362, 369-
70 (2005).  

A review of the Veteran's claims file indicates that the 
original file, which contained two folders of service 
treatment records, is missing.  Documentation dated in July 
2009 indicates that a search of the Cleveland VSC and 
Cincinnati VAMC was conducted to locate the claims file with 
negative results.  Following a negative search at the RMC, 
the RO was instructed to rebuild the Veteran's claims file 
pursuant to the directives of the M21-1, Part II, 3.13, 
(Change 35).  The Board notes that the current provisions 
pertaining to locating missing claims files are located in 
the M21-1MR, Part III, Subpart ii, Chapter 4, Section D.

It appears that additional development and efforts to 
reconstruct the claims file must be undertaken.  It is also 
unclear whether the Veteran has been informed that his 
original claims file is missing and that he should submit any 
information or evidence in his possession pertaining to his 
claims.  Cf. 38 C.F.R. § 3.159(b), (c); (e); Washington, 19 
Vet. App. 362.  Currently of record is the October 2006 Board 
remand, November 2006 VCAA letter, July 2009 documentation of 
the missing claims file, Cincinnati VAMC records dated from 
October 1998 to August 2009, April 2005 VA examination 
report, April 2007 VA examination report, August 2009 VA 
examination report for headaches, August 2009 VA examination 
report for the lumbar spine, August 2009 supplemental 
statement of the case (SSOC), and September 2009 post-remand 
brief.  After reviewing this evidence, the Board notes that 
the following procedural documents were issued in connection 
with the Veteran's claims but have not been associated with 
the rebuilt claims file:  March 1999 rating decision; May 
2000 statement of the case (SOC); and January 2003 and 
December 2005 SSOCs.  Additionally, the August 2003 Board 
remand is not of record.  Further, it appears that the 
Veteran was provided with notice of the VCAA in April 2001 
and September 2004 but neither document is of record.  As 
these documents were created by VA, efforts should be 
undertaken to associate these documents with the claims file.  

Importantly, the record reflects that the Veteran underwent 
VA examinations in connection with his claims in October and 
November 1998 that have not been associated with the 
reconstructed claims file.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  The August 2003 Board decision notes 
that the Veteran had private treatment at the O.D.T.C. 
(initials used to protect the Veteran's identity) from 1999 
to 2000 for several of his claims then on appeal.  The August 
2003 Board remand as well as the April 2007 and August 2009 
VA examiners reference treatment records dated from 1998 to 
2000 from an unidentified private treatment provider in 
connection with the Veteran's claims for headaches and a low 
back disability.  Additionally, an August 4, 2009, VA 
treatment record reflected that the Veteran sought treatment 
in the past when he had health insurance from private doctor 
Dr. M.S. (initials used to protect the Veteran's identity) 
for his headaches.  As it appears from the August 2003 Board 
remand that O.D.T.C. was the only identified private 
treatment provider, it is possible that the Veteran received 
treatment for his headaches and low back from this facility 
from 1998 to 2000.  The Board notes that it does not appear 
that efforts have been undertaken to obtain records from 
either Dr. M.S. or the O.D.T.C.  Therefore, the Veteran 
should be asked to submit a release (VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs) in order for VA to attempt to 
obtain such on remand.

VA treatment records dated in 2000 reflect that the Veteran 
alleged he served in the Persian Gulf from November 1996 to 
May 1997 and participated in Operation Desert "Strike".  
During his April 2007 VA examination, the Veteran contended 
that his headaches were caused by fumes he was exposed to 
while serving in the Persian Gulf.  It is unclear from the 
evidence of record whether the Veteran's theory of 
entitlement pursuant to the provisions of 38 C.F.R. § 3.317 
has been addressed by the RO.  It is also unclear whether the 
Veteran has verified service in the Persian Gulf as a copy of 
his DD Form 214 or relevant service personnel records are not 
of record.  On remand, information verifying service in the 
Persian Gulf should be obtained.  

As noted above, it appears that VCAA letters were sent to the 
Veteran in April 2001 and September 2004.  However, a 
complete VCAA letter that fully informs the Veteran of the 
information and evidence necessary to substantiate his 
claims, to include on the basis of service in the Persian 
Gulf, is not of record.  The Veteran should be provided with 
a VCAA letter on remand.  

During his August 2009 VA examinations, the Veteran reported 
that he had not worked since 2005.  The current evidence of 
record does not indicate that the Veteran is in receipt of 
Social Security Administration (SSA) disability benefits.  
However, because the Veteran's original claims file is 
missing and he reported that he is not working, the RO should 
ascertain whether the Veteran is receiving SSA disability 
benefits.  

Further, the most recent August 2009 VA examiners did not 
have the benefit of the Veteran's complete claims file when 
rendering their opinions.  Therefore, if additional medical 
information is received on remand, the Veteran should be 
afforded another VA examination in connection with his 
claims.   

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the Veteran 
with a VCAA notice letter that addresses 
the information necessary to substantiate 
his claims for service connection for 
headaches and a low back disability on a 
direct basis, the information the Veteran 
is responsible for submitting, and the 
information VA is responsible for 
obtaining.  38 C.F.R. § 3.159(b), (c).  
The letter should also include information 
necessary to substantiate his claim for 
headaches as related to his alleged 
service in the Persian Gulf.  The 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) notice should also be provided.  

2.  AMC/RO should notify the Veteran that 
his original claims file is missing and 
request that he submit any information in 
his possession pertaining to his claims.  
In particular, the Veteran should be 
requested to submit a VA Form 21-4142, 
Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs, in order for VA to obtain private 
treatment records from O.D.T.C. and Dr. 
M.S. dated from 1998 to 2000.  It should 
be noted that initials have been provided 
in this remand to protect the Veteran's 
identity.  In the letter to the Veteran, 
the RO/AMC should provide the complete 
names of O.D.T.C. and Dr. M.S. to assist 
the Veteran in identifying these records.  

3.  Associate with the claims file copies 
of the October and November 1998 VA 
examinations conducted in connection with 
the claims herein.  

4.  Associate with the claims folder 
copies of any information created by VA 
pertaining to the claims to include the 
March 1999 rating decision; May 2000 SOC; 
and January 2003 and December 2005 SSOCs; 
August 2003 Board remand; and April 2001 
and September 2004 VCAA letters.  The 
claims folder should be appropriately 
documented if these documents are not 
available.  

5.  Ascertain whether the Veteran is in 
receipt of Social Security Administration 
(SSA) disability benefits, and if so, 
obtain a copy of the decision awarding 
benefits and all associated records with 
the claims file.  

6.  Verify whether the Veteran served in 
the Persian Gulf, possibly from November 
1996 to May 1997 in Operation Desert 
"Strike", as he has alleged.  

7.  If service in the Persian Gulf is 
verified or if any additional medical 
evidence is associated with the claims 
file, to include the October and November 
1998 VA examination reports, schedule the 
Veteran for a VA examination to evaluate 
his claim for service connection for 
headaches.  A copy of the claims folder 
and this REMAND must be made available to 
the examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, private 
treatment reports, VA treatment reports, 
the examiner should render any relevant 
diagnoses pertaining to the claim for 
headaches.  

Additionally, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current headaches is the 
result of a disease, injury, or event in 
service (September 1995 to August 1998) as 
opposed to its being more likely due to 
some other factor or factors.  The Board is 
interested in ascertaining the 
relationship, if any, between headaches and 
the Veteran's alleged service in the 
Persian Gulf from November 1996 to May 1997 
when he states he was exposed to fumes.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

8.  Thereafter, if any additional medical 
evidence is associated with the claims 
file, to include the October and November 
1998 VA examination reports, schedule the 
Veteran for a VA examination to evaluate 
his claim for service connection for a low 
back disability.  A copy of the claims 
folder and this REMAND must be made 
available to the examiner in conjunction 
with the examination.  The examination 
report must include responses to the each 
of the following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, private 
treatment reports, VA treatment reports, 
the examiner should render any relevant 
diagnoses pertaining to the claim for a low 
back disability.  

Additionally, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current low back disability 
is the result of a disease, injury, or 
event in service (September 1995 to August 
1998) as opposed to its being more likely 
due to some other factor or factors.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

9.  Thereafter, the RO/AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  If it is not, the RO/AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

10.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  The SSOC 
should include the provisions of 38 C.F.R. 
§ 3.317.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




